612 So.2d 719 (1993)
Rick BRUNSMAN, Appellant,
v.
NATIONAL RENT-A-FENCE COMPANY, Appellee.
No. 92-1417.
District Court of Appeal of Florida, Fifth District.
January 29, 1993.
Richard A. Brunsman, pro se.
Royce D. Pipkins, Orlando, for appellee.
PER CURIAM.
Brunsman appeals from an order of the circuit court which affirmed a summary judgment entered by the county court in favor of National Rent-A-Fence Company. Because the circuit court was acting in its appellate capacity, we shall treat this appeal as a petition for writ of certiorari. Fla.R.App.P. 9.030(b)(2)(B).
The standard of review in such cases is narrow. Our function is to determine whether the circuit court afforded procedural due process and applied the correct law. Snyder v. Board of County Commissioners, 595 So.2d 65 (Fla. 5th DCA 1991), jur. accepted, 605 So.2d 1262 (Fla. 1992); Thomas v. Brevard County Sheriff's Office Civil Service Board, 456 So.2d 540 (Fla. 5th DCA 1984). We find no such error exists in this case, based on the record (exclusive of oral testimony) which existed at the summary judgment hearing. See Campbell-Settle Pressure Grouting & Gunite Co. v. David M. Abel Construction Co., 395 So.2d 247 (Fla. 3d DCA 1981); Mysels v. Barry, 332 So.2d 38 (Fla. 2d *720 DCA), rev. denied, 341 So.2d 1079 (Fla. 1976).
Petition for Certiorari DENIED.
COBB, W. SHARP and HARRIS, JJ., concur.